Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the application filed on 06/29/2021.
Claims 1-8 are currently pending.
Claims 1-6 are rejected.
Claims 7-8 are objected to as being dependent upon rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 5-6 of U.S. Patent No. 11071013 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 & 5 of the instant application merely broaden the scope of claims 1 & 6 of U.S. Patent No. 11071013 B2 by omitting limitations, such as receiving, by a subgroup server, a first subscription request message for subscribing a group member resource of a group server; sending, by the subgroup server, a second subscription request message for subscribing a group member resource of the group server to group member devices that belong to the group server. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11071013 B2.  The similarities have been color coded to ease the comparison.
Claim # in Instant Application
(17/361, 604)
Claim # in U.S.  Patent No. 11071013 B2
 [Claim 1]   A group communication method, comprising: receiving, by a group server, a plurality of notification messages, each notification message sent by a respective group member device, wherein each notification message is sent after a respective resource of the group member device meets a subscription condition; 
aggregating, by the group server, the notification messages into one or more single notification messages according to forwarding identifiers in the received notification messages; and sending, the single notification messages to a subscription device.













1.  A group communication method, comprising: receiving, by a subgroup server, a first subscription request message for subscribing a group member resource of a group server; sending, by the subgroup server, a second subscription request message for subscribing a group member resource of the group server to group member devices that belong to the group server, wherein the second subscription request message carries an address of the subgroup server for aggregating notification messages and an address of a subscription device; 
receiving, by the subgroup server, notification messages sent by group member devices, wherein the notification messages are sent to the subgroup server after a resource of the group member device meets a subscription condition, and a number of notification messages is at least two; aggregating, by the subgroup server, the notification messages into one notification message according to the address of the subscription device included in the notification messages; and sending, by the subgroup server, the one notification message to the group server.
 2
2
3
5
5
6


Claims 4, 6-8 are also rejected for depending from rejected base claims.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3, 6, 8, 12-13 of U.S. Patent No. 9924409 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 & 5 of the instant application merely broaden the scope of claims 1 & 12 of U.S. Patent No. 9924409 B2 by omitting limitations, such as wherein each of the notification messages comprises an address of the subscription device; selecting, by the group server, a plurality of the notification messages that each carry a same forwarding identifier, wherein the forwarding identifier is used to instruct the group server to aggregate notification messages sent by group member devices. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9924409 B2.  The similarities have been color coded to ease the comparison.
Claim # in Instant Application
(17/361, 604)
Claim # in U.S.  Patent No. 9924409 B2
 [Claim 1]   A group communication method, comprising: receiving, by a group server, a plurality of notification messages, each notification message sent by a respective group member device, wherein each notification message is sent after a respective resource of the group member device meets a subscription condition; 
aggregating, by the group server, the notification messages into one or more single notification messages according to forwarding identifiers in the received notification messages; and sending, the single notification messages to a subscription device.













1.   A group communication method, comprising: receiving, by a group server, a plurality of notification messages each notification messaging sent by a respective group member device, wherein each of the notification messages is sent after a respective resource of the group member device that sends the message meets a condition set by a respective subscription device, and wherein each of the notification messages comprises an address of the subscription device; selecting, by the group server, a plurality of the notification messages that each carry a same forwarding identifier, wherein the forwarding identifier is used to instruct the group server to aggregate notification messages sent by group member devices; 
aggregating, by the group server, the selected messages into one or more single notification messages according to the subscriber device addresses in the messages; and 
sending, by the group server, each of the single notification messages to the subscription device address associated with the single notification message.

 2
3
3
6
4
8
5
12
6
13


Claims 7-8 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christof Bornhoevd et al (US 20070179730 A1) in view of Frank Hundscheidt et al (US 20130173730 A1).
For Claim 1,  Bornhoevd discloses a group communication method (Bornhoevd teaches, in ¶ 0004, lines 1-2, that the invention relates to processing sensor data on a sensor device), comprising:
 receiving a plurality of notification messages, each notification message sent by a respective group member device (Bornhoevd teaches, in ¶ 0008, lines 12-13, that the sensor device may receive at least one of the several sensor readings from another sensor device with which the sensor device is networked), wherein each notification message is sent after a respective resource of the group member device meets a subscription condition (Bornhoevd teaches, in ¶ 0017, lines 16-18, that the application program 104 contains one or more predefined actions 110 to be performed if the predefined condition is met. For example, when the sensor device 102 senses a critical temperature. Bornhoevd teaches, in ¶ 0022, lines 1-3, that the predefined condition 212 may specify a condition for sending the event message to the computer system 108); 
aggregating the notification messages into one or more single notification messages (Bornhoevd teaches, in ¶ 0006, lines 9-13, that the event message may be generated by processing the several sensor readings at the sensor device and then consolidating the processed sensor readings at the sensor device. The event message may be generated by consolidating the several sensor readings at the sensor device and then processing the consolidated sensor readings at the sensor device) according to forwarding identifiers in the received notification messages (Bornhoevd teaches, in ¶ 0051, lines 8-10, that a radio frequency base stations); and sending, the single notification messages to a subscription device (Bornhoevd teaches, in ¶ 0070, lines 20-22, that if receiving an atypical temperature reading meets the predefined condition 212, the event message may be transmitted). 
Bornhoevd fails to expressly disclose a group server.
However, Hundscheidt in analogous art teaches a group server (Hundscheidt teaches, in ¶ 0042, Lines 7-9, that an originator server … comprising a receiving unit adapted to receive reports from the more than one recipient server. Each of the received reports represents a transmission state of the multimedia message related to the respective recipient server from which the respective report is received. The processing unit is adapted to aggregate the received reports into a further report representing the transmission state of the multimedia message). 
Hundscheidt also teaches in ¶ 0043, that the transmission unit of the originator server can be adapted to send the further report to the originator user device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Bornhoevd with the originator server taught in Hundscheidt. The motivation is for the originator server to improve/optimize the reporting of information in an aggregated manner since the originator server would have superior processing capability than a sensor node/device.
For Claim 2,  Bornhoevd discloses all of the claimed subject matter with the exception of aggregating, according to the forwarding identifiers carried in the notification messages, the notification messages destined for the subscription device.
However, Hundscheidt in analogous art teaches aggregating, according to the forwarding identifiers carried in the notification messages, the notification messages destined for the subscription device (Hundscheidt teaches, in ¶ 0031, that the processing unit is adapted to identify the recipient user devices based on the indication of the addresses. Furthermore, the recipient server is adapted to execute a multicast delivery of the multicast message to the recipient user devices, wherein the processing unit is adapted to execute an allocation of a multicast address, the transmission unit is adapted to send the multicast address to the recipient user devices). 
Hundscheidt also teaches in ¶ 0043, that the transmission unit of the originator server can be adapted to send the further report to the originator user device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Bornhoevd with the multicast address taught in Hundscheidt. The motivation is to improve/optimize the reporting of information in an aggregated manner.
For Claim 5,  please to the rejection of Claim 1, above.
For Claim 6,  please to the rejection of Claim 2, above.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 20060178150 A1) is pertinent to a wireless sensor network for transferring information generated from a sensor node being a data source to a remote information collector requesting the information by multiple hops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419